In an action for injunctive and related relief, plaintiff appeals from two orders of the Supreme Court, Nassau County, entered July 30, 1973 and November 8, 1973, respectively, the first denying his motion for a preliminary injunction and the second resettling another order denying his motion for renewal and reargument of the original motion. Appeals dismissed as moot, without costs. The office of financial secretary-treasurer, for which appellant was a candidate, and the abolition of which he sought to enjoin by this action, has been abolished. Although we are dismissing the appeals for that reason, we considered appellant’s points and, if the appeals were not moot, we would affirm the orders. Gulotta, P. J., Martuscello, Shapiro, Benjamin and Murider, JJ., concur.